Pee cueiam:
As to services rendered before fcke letter of September 22, 1879, the court is of the opinion that they were voluntary, being rendered without the request or knowledge of the Post-Office Department, and that as no benefit from them to the Government accrued, no contract upon them can be implied.
As to services rendered subsequent to that letter, the court is of the opinion that the claimant having stood by and allowed payment therefor to be made to the Brie Railway Company, must be deemed to have assented to the proposition set forth in the reply of the Postmaster-General, and is estopped from calling on the defendants to pay a second time.
The judgment of the court is that the petition be dismissed.